[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                                                                                FILED
                          ------------------------------------------- U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                       No. 05-16730                          April 27, 2007
                                 Non-Argument Calendar                   THOMAS K. KAHN
                         --------------------------------------------          CLERK

                    D.C. Docket No. 05-00194-CR-T-26-TGW

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                           versus

DARIO SERRANO-ARAUZ,

                                                          Defendant-Appellant.

               ----------------------------------------------------------------
                    Appeal from the United States District Court
                           for the Middle District of Florida
               ----------------------------------------------------------------
                                     (April 27, 2007)

Before EDMONDSON, Chief Judge, TJOFLAT and HULL, Circuit Judges.

PER CURIAM:

      Defendant-Appellant Dario Serrano-Arauz appeals his 135-month sentence

imposed after he pled guilty to (1) aiding and abetting in the possession with intent

to distribute five kilograms or more of cocaine while aboard a vessel subject to the
jurisdiction of the United States, in violation of 46 App. U.S.C. § 1903(a), (g); 18

U.S.C. § 2; and 21 U.S.C. § 960(b)(1)(B)(ii); and (2) conspiracy to possess with

intent to distribute five kilograms or more of cocaine while aboard a vessel subject

to the jurisdiction of the United States, in violation of 46 App. U.S.C. § 1903(a),

(g), and (j); and 21 U.S.C. § 960(b)(1)(B)(ii). No reversible error has been shown;

we affirm.

      Serrano-Arauz first argues that the district court erred in denying him a

minor role reduction, U.S.S.G. § 3B1.2(b). He asserts that he was less culpable

than other persons found on the boat, which was carrying 1,640 kilograms of

cocaine. Serrano-Arauz also contends that he was unable to present evidence

demonstrating that he was entitled to a minor role reduction because the district

court, which sentenced Serrano-Arauz’s co-defendants before sentencing him, had

a “preconceived idea” of Serrano-Arauz’s sentence and did not make its minor role

determination based on the facts of Serrano-Arauz’s case.

      We review for clear error the district court’s determinations about a

defendant’s role in an offense. United States v. Ryan, 289 F.3d 1339, 1348 (11th

Cir. 2002). The burden is on the defendant to establish his role by a

preponderance of evidence. Id. Under U.S.S.G. § 3B1.2(b), “[a] defendant

warrants a two-level reduction for playing a minor role in an offense if he is less

                                          2
culpable than most other participants, although his role could not be described as

minimal.” Id. Sentencing courts should consider two elements when determining

a defendant’s role in an offense: “first, the defendant’s role in the relevant conduct

for which [he] has been held accountable at sentencing, and, second, [his] role as

compared to that of other participants in [his] relevant conduct.” United States v.

De Varon, 175 F.3d 930, 940 (11th Cir. 1999) (en banc).

       As an initial matter, Serrano-Arauz’s argument that he was unable to offer

evidence in support of a minor role reduction is without merit. The district court

heard Serrano-Arauz’s extended argument about why he should receive a minor

role reduction.1 In addition, Serrano-Arauz has not articulated what evidence or

argument about his relevant conduct he was unable to present to the district court.

       We also conclude that the district court committed no clear error in

determining that Serrano-Arauz’s role in the offense was more than minor. About

the first element of the De Varon analysis, Serrano-Arauz’s sentence was based

only on the relevant conduct for which he was held accountable at sentencing: the

1,640 kilograms of cocaine seized from the boat on which he was traveling. And

   1
     Serrano-Arauz argued that he should receive a role reduction because, among other things, (1)
he was traveling on a boat that was designed to move cargo and that was carrying washing machines;
(2) the boat’s owner decided to carry drugs without Serrano-Arauz’s knowledge; (3) Serrano-Arauz
did not receive a substantial financial benefit for his work on the boat; (4) Serrano-Arauz was a
cabinetmaker who was hired to do woodwork on the boat; and (5) he did not have an equity interest
in the smuggled drugs.

                                                3
the district court correctly pointed to the boat’s significant amount of drugs in

denying Serrano-Arauz a minor role reduction. See id. at 943 (noting that, in the

drug courier context, the amount of drugs is a “material consideration” in

assessing a defendant’s role in his relevant conduct). About the second element,

Serrano-Arauz was part of a small group traveling on the boat, which was carrying

a substantial amount of cocaine. Serrano-Arauz has failed to show that he was

“less culpable than most other participants in [his] relevant conduct,” id. at 944;

and we see no clear error in the district court’s decision not to apply a minor role

reduction in this case.

      Serrano-Arauz also argues that his sentence was unreasonable. He contends

that, in determining his sentence, the district court failed to consider all of the

sentencing factors set out at 18 U.S.C. § 3553(a). Serrano-Arauz asserts that the

district court relied on the “status quo” of sentencing defendants in similar cases to

135 months’ imprisonment and that the district court’s reference to the section

3553(a) factors at sentencing failed to show that Serrano-Arauz was sentenced

pursuant to the Supreme Court’s decision in United States v. Booker, 125 S. Ct.
738 (2005).

      We review Serrano-Arauz’s sentence for reasonableness in the light of the

section 3553(a) factors. United States v. Winingear, 422 F.3d 1241, 1244-46

                                           4
(11th Cir. 2005). Under section 3553(a), a district court should consider, among

other things, the nature and circumstances of the offense, the history and

characteristics of the defendant, the need for adequate deterrence and protection of

the public, policy statements of the Sentencing Commission, provision for the

medical and educational needs of the defendant, and the need to avoid

unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1)-(7).

        Serrano-Arauz’s sentence was reasonable. The district court correctly

calculated his Guidelines imprisonment range as 135 to 168 months; and the court

sentenced Serrano-Arauz to the lowest point of that range.2 See United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005) (noting that “ordinarily we would

expect a sentence within the Guidelines range to be reasonable”).

        Before sentencing Serrano-Arauz, the district court noted that it had

reviewed the section 3553(a) factors and that a reasonable sentence for Serrano-

Arauz was at the bottom of his advisory Guidelines range. The district court also

explained that this case involved a large quantity of cocaine; and the district court

listened to Serrano-Arauz’s statements about why he continued to work on the

boat and about some of his personal characteristics. The district court judge was



    2
     Except for disputing the district court’s decision not to apply a minor role reduction to his
sentence, Serrano-Arauz does not challenge the district court’s calculation of his Guidelines range.

                                                 5
not required to discuss all of the section 3553(a) factors at the sentencing hearing.

See United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005) (explaining that

“nothing in Booker or elsewhere requires the district court to state on the record

that it has explicitly considered each of the section 3553(a) factors or to discuss

each of the section 3553(a) factors”). We conclude that the district court correctly

determined Serrano-Arauz’s Guidelines range and considered the section 3553(a)

factors in imposing the sentence in this case. Nothing in the record convinces us

that Serrano-Arauz’s sentence was unreasonable in the light of the section 3553(a)

factors.

      AFFIRMED.




                                          6